IN TI-[E`. SUPREl\/[E COURT OF THE STATE OF DELAWARE

sUsAN oliKEs-LI\/n\iosroi\l,l §
§ No.498,2016

Respondent Below- §
Appellant, §
§ Court Below-_Family Court
v. § of the State of Delaware
§
KEVIN LIVINGSTON, § File No. CNl4-01301
§ Petition No. 16-06736
Petitioner Below- §
Appellee. §

Submitted: February 24, 2017
Decided: May 3, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 3“' day ofMay 2017, upon consideration of the opening brief and
the record on appeal, it appears to the Court that:

(l) The appellant, Susan Oakes-Livingston (“Mother”), filed this
appeal from a judgment of the Family Court dated September 7, 2016. The
Family Court’s order granted Kevin Livingston’s (“Father”) petition to
modify custody in part to permit Father alternate weekend visitation with the
parties’ son. The trial court denied Father’s request for sole custody and
primary residential custody but stated that it would reconsider Father’s

request if Mother failed to cooperate with the visitation schedule.

 

1 The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).

(2) A hearing on Father’s petition was held in the Family Court on
August 16, 2016 and a follow-up hearing was held on September 7, 2016. In
filing her notice of appeal, Mother stated that a transcript of that hearing was
not needed for the appeal. Thus, this Court has no record of either hearing
that was held in the Family Court. In her opening brief on appeal, Mother
raises several issues related to child support and property division that were
not at issue in the custody modification proceedings With respect to the
custody modification, Mother contends that Father gave false testimony and
that the Family Court did not consider the evidence Mother presented

regarding Father’s abusive conduct toward her.

(3) The Supreme Court Rules state that the appellant is required to
provide the Court with “such portions of the trial transcript as are necessary
to give this Court a fair and accurate account of the context in which the
claim of error occurred [as well as] a transcript of all evidence relevant to
the challenged finding or conclusion.”2 Even an appellant who is pro se and
is permitted to proceed in forma pauperis on appeal is required to make his

or her own financial arrangements to obtain the necessary transcripts3

 

2 Del. Supr. Ct. R. l4(e); see also Mahan v. Mahcm, 2007 WL 1850905 (Del. June 28,
2007) (ciring Tricoche v. Slate, 525 A.2d 151, 154 (Del. 1987)).

3 Mahan v. Mahan, 2007 WL 1850905 (Del. June 28, 2007).

(4) In this case, Mother has not provided the Court with any
portion of the transcript of the Family Court hearing on Father’s motion.
Her attempt to supplement the record on appeal by submitting
documentation that was not part of the Family Court record below is
inappropriate and cannot be considered by the Court on appeal.“
Accordingly, the Court has no adequate basis upon Which to review
Mother’s summary claims of error regarding the Family Court’s judgment in
this case.

NOW, TI-IEREFORE, IT IS ORDERED that the judgment of the

 

Family Court is AFFIRMED.
BY THE COURT:
-W/.» `F' L./m/€CL
Justice J'

 

4 Delaware Elec. Co-op., Inc. v. Duphily, 703 A.2d 1202, 1207 (Del. 1997) (holding that
material not found in the trial court record forms no part of the record on appeal).